Citation Nr: 9913665
Decision Date: 05/19/99	Archive Date: 08/06/99

DOCKET NO. 98-13 841               DATE MAY 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for degenerative spondylosis
of the lumbar spine secondary to internal derangement of the left
and right knee with ligamentous laxity/instability.

2. Entitlement to service connection for metatarsalgia and multiple
callosities of the feet secondary to secondary to internal
derangement of the left and right knee with ligamentous
laxity/instability.

3. Entitlement to an increased rating for internal derangement of
the left knee with ligamentous laxity/instability, currently
evaluated as 10 percent disabling.

4. Entitlement to an increased rating for internal derangement of
the right knee with ligamentous laxity/instability, currently
evaluated as 10 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

James A. Pritchett, Associate counsel 

INTRODUCTION

The veteran served on active duty from February 1971 to February
1973.

This appeal arises from a decision by the Chicago, Illinois,
Department of Veterans Affairs (VA) Regional Office (RO).

REMAND

The veteran's right and left knee disabilities are each currently
rated as 10 percent disabling by analogy to Diagnostic Code (Code)
5257, impairment of the knee due to recurrent subluxation or
lateral instability of the knee. 38 C.F.R. 4.71a. Following the
March 1997 VA orthopedic examination, the examiner indicated that
there were degenerative changes in both knees, although it does not
appear that an X-ray examination of either knee was performed. When
a veteran is already rated for instability of the knee, but the
knee also has arthritis, the disorders may be rated separately
under Code 5257 and Code 5003, degenerative arthritis,
respectively, provided that there is additional disability due to
arthritis. VAOPGCPREC 23-97 and 9-98. The RO has not addressed the
potential entitlement to a separate rating pursuant to this
precedent opinion.

Regarding the issues of entitlement to service connection for
degenerative spondylosis of the lumbar spine secondary to internal
derangement of the left and

- 2 - 

right knee with ligamentous laxity/instability, and for
metatarsalgia and multiple callosities of the feet secondary to
secondary to internal derangement of the left and right knee with
ligamentous laxity/instability, a review of the March I S)97 VA
orthopedic examination reveals that the examiner did not address
these issues in the context of secondary service connection. A
disability is service connected if it is proximately due to or the
result of a service connected disease or injury. 38 C.F.R.
3.310(a). In addition, secondary service connection may also be
established when there is aggravation of a non-service connected
condition that is proximately due to or the result of a service-
connected condition. Allen v. Brown, 7 Vet. App. 439, 448 (1995);
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). In those
circumstances, compensation is allowable for the degree of
disability (but only that degree) over and above the degree of
disability existing prior to the aggravation. Allen, 7 Vet. App. at
448.

In the RO's June 1998 rating action on the issue, it did not
address the issue of entitlement to secondary service connection
pursuant to Allen. In addition, there is no competent medical
opinion of record as to whether the service-connected disabilities
have in fact aggravated the back or the feet. The Board emphasizes
that it is prohibited from relying on its own unsubstantiated
medical judgment in the resolution of claims. See Crowe v. Brown,
7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994);
Colvin v. Derwinski, 1 Vet. App. 1711(1991).

Under the circumstances, the case is remanded for the following:

1. The RO should contact the veteran and obtain the names and
addresses of all medical care providers, VA and private who treated
the veteran for his knees, lumbar spine or feet since February
1997. After securing the necessary releases, the RO should obtain
these records. Any records received should be associated with the
claims folder.

2. The veteran should be afforded a VA orthopedic examination to
determine the nature and severity of any

- 3 - 

orthopedic disability present in the knees, feet and the low back.
An orthopedic physician should perform the examination. The claims
folder must be made available to the examiner for review prior to
the examination. All indicated tests and studies deemed necessary
by the examiner should be performed, but should include range of
motion in degrees and X-ray studies. The examination report should
also include findings as to more or less movement of any joint,
weakened movement, excess fatigability, incoordination, pain on
movement, swelling, deformity, atrophy, or instability. Based on
findings from the claims folder and from the physical examination,
the examiner is asked to answer the following questions: 1) Is it
as likely as not that disabilities of the lumbar spine and feet, if
any, are proximately due to or the result of the veteran's service-
connected bilateral knee disabilities; 2) Is it as likely as not
that the veteran's service-connected bilateral knee disabilities
have caused an increase in the disability attributable to low back
and feet, if any; (3) does the veteran that degenerative joint
disease of the knees. Any opinion expressed should be supported by
a complete rationale. Prior to the examination, the RO must inform
the veteran in writing of all consequences of his failure to report
for the examination in order that he may make an informed decision
regarding his participation in said examination.

2. After completing any necessary development in addition to that
specified above, the RO should readjudicate the veteran's claims of
entitlement to a disability rating greater than 10 percent for
internal derangement of the right knee with ligamentous
laxity/instability, entitlement to a disability rating

- 4 - 

greater than 10 percent for internal derangement of the left knee
with ligamentous laxity/instability, and entitlement to service
connection for degenerative spondylosis of the lumbar spine and
metatarsalgia and multiple callosities of the feet claimed
secondary to his service-connected disabilities. Such adjudication
must include, consideration of pertinent court decisions, including
Allen v. Brown, 7 Vet. App. 448 (1995) and DeLuca v. Brown, 8 Vet.
App. 206 (1995), as well as the provisions of VAOPGCPREC 23-97 and
9-98. If the disposition of any claim remains unfavorable to the
veteran, the RO should furnish the veteran and his representative
a supplemental statement of the case to afford the applicable
opportunity to respond.

Thereafter, the case should be returned to the Board for final
appellate review, if in order.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44.-8.45 and 38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

- 5 - 
